Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102 (AIA )
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Blaettner et al. Patent Number: 5113104 (hereinafter Blaettner).
Regarding claim 10, Blaettner discloses a motor (fig.1: motor 20, Col.10, lines 50-51) comprising: 
a rotating shaft (fig. 2A: 32, Col.10, line 59); and 
an armature unit (fig.4A: an armature means 26, Col.10, line 55); and  
a frame (fig.2A: 22, Col.11, lines 1-6) housing the armature unit (fig.2A: 26);                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                and                                                    
a plate (fig.1: brush plate assembly means 40, Col.12, line 2; figs. 1, 2, 7-9B: a brush plate 176, Col. 18, lines 65-67); and 
a bracket (fig.1: brush boxes 42, 44, Col.10, lines61-68; abstract: line 17 indicate a bracket, claim 1: Col.27, lines 60- Col.28, line 1-2 indicate the bracket and claim 29: lines 61-64 indicate bracket) attached to the plate (40); 
a first bearing unit (figs.1, 2A,11A, 11B: bearing 60 on the left side of fig.2A) located on one side with respect to the armature unit (26) in an axial direction; and 
a second bearing unit (figs.1, 2A,11A, 11B: bearing 60 on the right side of fig.2A; i.e. nearer with commutator 38) located on another side with respect to the armature unit (26) in the axial direction; and 
a commutator (figs.1, 4A: 38) fixed at a part of the rotating shaft (32) between the second bearing unit (60) and the armature unit (26); 
a brush (figs.1, 2A: brush 48, Col. 21, lines 25-40) coupled to the bracket (42, 44); 
a first sliding washer (fig.1: 164, Col.18, lines 25-62, Col.7, lines 57-59; Col.18, lines 54-62) arranged between the second bearing unit (60) and the commutator (38), and rotatable around the rotating shaft (32) with respect to the second bearing unit (60); and 
a spring (figs.1, 8A: coils 198 of the ribbon spring means 50, Col.20, lines 17-22) arranged between the commutator (38) and the second bearing unit (60), wherein: 
the first bearing unit (60) is held at the frame (22), 
the second bearing unit (60 i.e. nearer with commutator 38) is held at the plate (40), and 
the commutator (38, Col. 19, lines 7-10) is pressed, with the spring (50, Col.1, lines 57-63), toward the first bearing unit (60, Col.2, lines 5-7).
Regarding claim 11, Blaettner discloses the motor according to claim 10, wherein the spring (fig.1: 50) connects to the commutator (38), and the spring presses (Col.1, lines 57-63), against the second bearing unit (60 i.e. nearer with commutator 38) or the commutator (38, Col. 19, lines 7-10).
Regarding claim 12, Blaettner discloses the motor according to claim 10, wherein the spring (50, Col.3, lines 3-26) rotates with the commutator (38, Col.17, lines 58-62; Col.20, lines 50-53; Col.22, lines 30-44).
Regarding claim 13, Blaettner discloses the motor according to claim 10, wherein a first washer (fig.1: 162) is arranged between the spring (50) and the first sliding washer (164), 
the first sliding washer (164) is arranged between the first washer (162) and the second bearing unit (60), and the spring (50) is arranged between the first washer (162) and the commutator (38).
Conclusion
5.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure. 
Dow et al. Patent No.: 3816782 discloses spring and washer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z KYAW whose telephone number is (571)270-5391.  The examiner can normally be reached on M-F 8:00a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Htet Kyaw/
Examiner, Art Unit 2837
12/03/2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837